 



Exhibit 10.03
AMENDMENT 6
TO
AMENDED AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING)
     This Amendment 6 (“Amendment”) dated March 28, 2006 is made to the AMENDED
AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) by and among IBM
BELGIUM FINANCIAL SERVICES S.A., with a registered number of R.C. Brussels
451.673 with an address of Avenue du Bourget 42, BE- 1130 Brussels VAT BE
424300467 (“IBM GF” or “us”), Suppliers Distributors S.A. with a registered
number of RC Liege 208795 with an address of Rue Louis Blériot 5, B-4460
Gráce-Hollogne, Belgium (“SDSA”), and Business Supplies Distributors Europe BV a
Netherlands company registered in Maastricht with a Netherlands trade
registration number of HR Maastricht 14062763 with an address of Dalderhaag 13,
6136 KM Sittard, The Netherlands (“BSDE”) (SDSA and BSDE collectively, “you”),
PFS Web B.V. SPRL a company registered in The Netherlands, having the statutory
seat in Amsterdam under the number 17109541, and having the administration and
direction seat in Grace Hollogne, with a Belgian trade registration number of
R.C. Liege 204162, VAT BE 466681054 (“PFS Web B.V. ”) (SDSA, BSDE and PFS Web
B.V. collectively, the “Loan Parties”)
RECITALS:
     A. The Loan Parties and IBM GF have entered into that certain AMENDED AND
RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) dated as of March
29, 2002 (as amended and modified from time to time, the “Agreement”);
     B. The Loan Parties have requested and IBM GF has agreed to extend the
Agreement for twelve months;
     C. The Loan Parties agree to certain financial covenants revisions by IBM
GF; and
     D. The parties have agreed to modify the Agreement as more specifically set
forth below, upon and subject to the terms and conditions set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, IBM
GF and the Loan Parties hereby agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.
Section 2. Amendment. Subject to Section 4 hereof, the Agreement is hereby
amended as follows:
     A. The Agreement is hereby amended as follows:
     (a) Section 1.1 is hereby amended by adding the following definition:
“Termination Date”: means March 31, 2007 or such other date as to which IBM GF
and the Loan Parties may agree from time to time.
     (b) Section 8.2.7 is hereby amended by deleting it in its entirety and
substituting, in lieu thereof, the following:

Page 1 of 5



--------------------------------------------------------------------------------



 



“ Financial Covenants
You agree to comply with the Financial Covenants, if any, set out in the
relevant supplements or the Schedule. You also agree that you will not, without
our consent, make any of the following payments (“Restricted Payments”) without
our prior written consent (i) declare or pay any dividend (other than dividends
payable solely in common stock of BSDE and/or SDSA and the aggregate amount of
such dividends under this Agreement and the AIF does not cause you or Holdings
to violate such Financial Covenants on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of capital stock of BSDE and/or SDSA or any warrants, options or rights to
purchase any such capital stock or Equity Interests, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of BSDE and/or SDSA
; or (ii) make any optional payment or prepayment on or redemption (including,
without limitation, by making payments to a sinking or analogous fund) or
repurchase of any Indebtedness (other than the Obligations)), except as
permitted by the Amended and Restated Notes Payable Subordination Agreement.
However, as long as you are not in violation with any such Financial Covenants
prior to or subsequent to the following transactions, (i) BSDE may pay cash
dividends to Supplies Distributors, Inc. up to an amount not to exceed BSDE’s
liquidation value, and (ii) SDSA may pay cash dividends in an amount not to
exceed 1,275,000 euros to Supplies Distributors, Inc. in fiscal year 2006.”
(c) Section 10.1 is hereby amended by deleting it in its entirety and
substituting, in lieu thereof, the following:
“This Agreement will remain in force until the Termination Date. However
following the occurrence of an Event of Default that we have not waived in
writing we may by notice with immediate effect terminate this Agreement. Upon
any termination of this Agreement we shall have all the rights and remedies set
out in Clause 9.2 until the complete discharge of all the Loan Parties’
obligations to us. Any such termination shall not affect any right we have in
relation to the IBM Reimbursables and IBM Receivables or the Receivables Rights
and the Supplier Obligations and the Product Rights.
     B. The Schedule to the Agreement is hereby amended by deleting such
Schedule in its entirety and substituting, in lieu thereof, the Schedule
attached hereto. Such new Schedule shall be effective as of the date specified
in the new Schedule. The changes contained in the new Schedule include, without
limitation, the following:
Credit Line:      €12,500,000
VAT Receivables:      Deleted from Collateral Valuation
Prepayment Percentage:      (i) 80% of Eligible IBM Reimbursables (1) and
(ii) 80% of Eligible IBM Receivables
Collateral Value of Stock-in-Trade: (A) 100% of paid for IBM Printing Systems
Division inventory (other than (a) machines which IBM Printing Systems Division
has declared obsolete at least 60 days prior to the date of determination and
(b) service parts) which (i) we have purchased the associated Supplier Invoice
from the Authorised Supplier on or after the Closing Date (ii) purchased
directly from IBM prior to the Closing Date and not subject to retention of
title, provided, however, we have a first priority security interest in such
inventory, (iii) is repurchasable under a repurchase agreement with the
Authorized Supplier and (iv) is secured and managed through a pledge with
Disposition, with coverage percentage acceptable to us (such acceptable
percentage to be determined by us within 60 days of

Page 2 of 5



--------------------------------------------------------------------------------



 



the date this Schedule is executed)The value to be assigned to such inventory
shall be based upon the Supplier Invoice net of all applicable credit notes.
Financial Covenant Definitions: Changed for net Profit After Tax, Revenue and
Working Capital Turnover.
FINANCIAL COVENANTS
SDSA and BSDE will be required, on a consolidated basis, to maintain the
following financial ratios, percentages and amounts on a year to date basis as
of the last day of the fiscal period under review (quarterly and annually) by us
and IBM Credit:

              Covenant   Covenant Requirement
(i)
  Debt to Tangible Net Worth   Greater than Zero and
Less than 7.0:1.0
(ii)
  Net Profit after Tax to Revenue   Greater than 0.10 percent
(iii)
  Working Capital Turnover (WCTO)   Greater than Zero and
 
      Less than 43.0:1.0

PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly and annually) by IBM Credit:

                          Covenant         Covenant   Requirement   Date as of
(i)
  Minimum Tangible            
 
  Net Worth   $ 18,000,000.00     03/31/06 and
 
              beyond

Section 3. Conditions of Effectiveness of Consent and Amendment. This Amendment
shall have been authorized, executed and delivered by each of the parties hereto
and IBM GF shall have received a copy of a fully executed Amendment.
Section 4. Representations and Warranties. Each Loan Party makes to IBM GF the
following representations and warranties all of which are material and are made
to induce IBM GF to enter into this Amendment.
Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.
Section 4.2 Violation of Other Agreements. The execution and delivery of this
Amendment and the performance and observance of the covenants to be performed
and observed hereunder do not violate or cause any Loan Party not to be in
compliance with the terms of any agreement to which such Loan Party is a party.
Section 4.3 Litigation. Except as has been disclosed by the Loan Party to IBM GF
in writing, there is no litigation, proceeding, investigation or labor dispute
pending or threatened against any Loan Party, which, if adversely determined,
would materially adversely affect the Loan Party’s ability to perform such Loan
Party’s obligations under the Agreement and the other documents, instruments and
agreements executed in connection therewith or pursuant hereto.

Page 3 of 5



--------------------------------------------------------------------------------



 



Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.
Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.
Section 6. Ratification of Guaranty. Each of Holdings, SDI, PFSweb and PFS
hereby ratify and confirm their respective guaranties in favor of IBM GF and
agree that such guaranties remain in full force and effect and that the term
“Liabilities”, as used therein include, without limitation the indebtedness
liabilities and obligations of SDSA and BSDE under the Agreement as amended
hereby. SDI hereby ratifies and confirms its Notes Payable Subordination
Agreement executed by SDI on March 29, 2002 and confirms such Notes Payable
Subordination Agreement remains in full force and effect.
Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.
     IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

                              IBM BELGIUM FINANCIAL SERVICES S.A.      
SUPPLIERS DISTRIBUTORS S.A.    
 
                           
By:
              By:                                  
 
                            Print Name:           Print Name:        
 
                           
 
                           
Title:
              Title:                                  

                              BUSINESS SUPPLIES DISTRIBUTORS EUROPE BV       PFS
WEB B.V. SPRL    
 
                           
By:
              By:                                  
 
                            Print Name:           Print Name:        
 
                           
 
                           
Title:
              Title:                                  

The following parties agree to Section 6 as applicable to them.

                              SUPPLIES DISTRIBUTORS, INC.       PRIORITY
FULFILLMENT SERVICES, INC.    
 
                           
By:
              By:                                  
 
                            Print Name:           Print Name:        
 
                           
 
                           
Title:
              Title:                                  

Page 4 of 5



--------------------------------------------------------------------------------



 



              BUSINESS SUPPLIES DISTRIBUTORS
HOLDINGS, LLC    
 
           
By:
                     
 
            Print Name:        
 
           
 
           
Title:
                     

Page 5 of 5



--------------------------------------------------------------------------------



 



Agreement for IBM Global Financing Platinum Plan
Invoice Discounting Schedule
Supplies Distributors S.A./Business Supplies Distributors Europe B.V.

             
Your Name
  Supplies Distributors S.A. and Business Supplies Distributors Europe B.V.  
Schedule Number    6
 
           
Your Number
  SDSA — RC Liege 208795 BSDE — HR Maastricht 14062763   Effective date of
Schedule    28 March 2006
 
           
Credit Limit
   € 12,500,000   Commencement Date   27 September 2001
 
           
No Charge Period
  IBM 45 days   Prepayment
Percentage   (i) 80% of Eligible IBM Reimbursables (1) (ii) 80% of Eligible IBM
Receivables

Collateral Value of Stock-in-Trade

  (A)   100% of paid for IBM Printing Sytems Division inventory (other than
(a) machines which IBM Printing Systems Division has declared obsolete at least
60 days prior to the date of determination and (b) service parts) which (i) we
have purchased the associated Supplier Invoice from the Authorised Supplier on
or after the Closing Date (ii) purchased directly from IBM prior to the Closing
Date and not subject to retention of title, provided, however, we have a first
priority security interest in such inventory, (iii) is repurchasable under a
repurchase agreement with the Authorized Supplier and (iv) is secured and
managed through a pledge with Dispostion, with coverage percentage acceptable to
us (such acceptable percentage to be determined by us within 60 days of the date
this Schedule is executed)The value to be assigned to such inventory shall be
based upon the Supplier Invoice net of all applicable credit notes.     (B)  
IBM Ireland is added as Authorised Supplier as well as IBM Endicott and IBM
Singapore

1



--------------------------------------------------------------------------------



 



             
FINANCE CHARGES (2)
Base Rate (3)
  EURIBOR   REPORTING
Audited Accounts (4)   90 days after fiscal year  
Discount
  Base Rate plus 1.5.%   Management (unaudited)   35 days after fiscal
Charge (5)
      Accounts   calendar quarter  
Default Rate

Shortfall Fee
  Base Rate plus 7%

0.30% of Shortfall Amount   Collateral Management Report

Aged Creditor Report   10 days after calendar month

10 days after calendar month  
Banking
  Nil   Stock Report   10 days after calendar
Transfer
          month
Charge
             
Service Fee per
  N/A   Fixed Asset Register   10 days after calendar
Notification
          month  
Monthly
  €1,500 plus VAT per   Surveys   A maximum of 4 times
Service Fee,
  month       per year and not more
Set up Fee
          than one per quarter  
Survey Fee

  €5,000 plus VAT per IBM
GF survey   Financial Covenant Compliance Certificate from both SDSA and
Holdings   45 days after fiscal period  
Security Filing Fee
  Any fees required as a result of Uniform Commercial Code filings in US in
connection with Collateralised Guarantees granted by SDI, Holdings and PFS  
Extended Credit Period   in 10 day increments up to 30 days  
Unused Line
  Equal to thirty seven and        
Fee
  one half (37.5) basis points times the weekly average unused portion of the
Credit Line, accruable from the closing date and computed on the basis of a
360-day year, payable quarterly in arrears and upon the maturity or termination
of the Credit Line          
Extended
  Base Rate plus 1.5%        
Credit Charge
           

2



--------------------------------------------------------------------------------



 



         
ADDITIONAL COLLATERAL
         
This Agreement
        Stock Pledge Agreement among Supplies Distributors, Inc (“SDI”), and IBM
GF, whereby SDI pledges 65% of its shares in SDSA and BSDE to IBM GF   Amended
and Restated Stock Pledge   Liens: Charges: Pledges: Fixed and Floating Charge
over all IBM inventory of SDSA and BSDE and Convention de Gage of SDSA to be
registered at Commercial Court   As provided by us   Guarantees of payment of
amounts due under the agreement.   Amended and Restated Collateralised
Guarantees from PFS, Holdings, and SDI Amended and Restated Corporate Guaranty
from PFSweb   Amended and Restated Notes Payable Subordination from SDI in
respect of SDSA   As provided by us   Opinion of Counsel   a favourable opinion
of counsel for Loan Parties (to be provided post closing) in substantially the
form provided to you by us satisfactory to us and from counsel satisfactory to
it;.   Certificate of Authority   a certificate of the secretary or an assistant
secretary of each Loan Party as applicable, certifying that, among other items,
(i) BSDE is duly organized under the laws of the Netherlands and is registered
to conduct business in Belgium, (ii) SDSA and PFS Web B.V. are duly organized
under the laws of the Kingdom of Belgium and registered to do business there
(iii) true and complete copies of the articles of incorporation, or
corresponding organizational documents, as applicable, and your by-laws are
delivered therewith, together with all amendments and addenda thereto as in
effect on the date thereof, (iv) the resolution as stated in the certificate is
a true, accurate and compared copy of the resolution adopted by your Board of
Directors authorizing the execution, delivery and performance of this Agreement
and each other document executed and delivered in connection herewith, and
(v) the names and true signatures of your officers authorized to sign this
Agreement and the other documents;  
Miscellaneous
  •   Listing of all creditors (if any) providing accounts receivable financing
to you;
 
  •   A duly executed compliance certificate as to your compliance with the
financial covenants set forth below as of the last fiscal month you have
published financial statements;
 
  •   A copy of an all-risk insurance certificate pursuant to Clause 8.2.5 of
the Agreement.

3



--------------------------------------------------------------------------------



 



OTHER CONDITIONS
1. Valid and enforceable customary documentation for the Collateral provided by
BSDE, SDSA and PFS Web B.V.
2. Any strategic changes in the structure of the group, significant management
changes and/or any major changes in Capex/investment plans to be advised to IBM
GF immediately.
3. Prepayments under the Platinum Plan are not to be used for early repayment of
commercial loans.
4. The Financial Statements of SDSA and BSDA as of Closing Date in form and
substance satisfactory
to us in our sole discretion;
5. A certified copy of the current organization chart of Loan Parties;
6. Evidence satisfactory to us that UCC-1 statements have been filed against
SDI, Holdings and PFS
with IBM GF as the Lien holder;
7. IBM Credit is satisfied that all conditions precedent in accordance with the
AIF have been met; and
8. Liquidation of BSD Europe B.V. is approved on terms that SDSA acknowledges
that it will remain liable solely for all obligations owed or be come owing by
both entities currently under this Agreement.
FINANCIAL COVENANTS
SDSA and BSDE will be required, on a consolidated basis, to maintain the
following financial ratios, percentages and amounts on a year to date basis as
of the last day of the fiscal period under review (quarterly and annually) by us
and IBM Credit:

              Covenant   Covenant Requirement
(i)
  Debt to Tangible Net Worth   Greater than Zero and Less than 7.0:1.0
(ii)
  Net Profit after Tax to Revenue   Greater than 0.10 percent
(iii)
  Working Capital Turnover (WCTO)   Greater than Zero and Less than 43.0:1.0

PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review (
quarterly and annually) by IBM Credit:

              Covenant   Covenant Requirement
(v)
  Tangible Net Worth   Greater than $18,000,000.00 for period
 
      ending 03/31/06 and beyond.

FINANCIAL COVENANT DEFINITIONS
The following terms shall have the following respective meanings in this
Schedule. All amounts shall be determined in accordance with generally accepted
accounting principles (GAAP).
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss), after taxes, of SDSA and BSDE on a consolidated basis for such
period determined in accordance with GAAP.
“Current” shall mean within the ongoing twelve-month period.
“Current Assets” shall mean assets that are cash or expected to become cash
within the ongoing twelve months.

4



--------------------------------------------------------------------------------



 



“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve-month
period. All indebtedness to IBM GF shall be considered a Current Liability for
purposes of determining compliance with the Financial Covenants.
“Debt” shall mean all liabilities or obligations to pay another person/company a
certain amount at a specified date excluding subordinated debt.
“Long Term” shall mean beyond the ongoing twelve-month period.
“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.
“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.
“Net Profit after Tax” shall mean Revenue plus all other income, minus all costs
(excluding amortization of good will), including applicable taxes, excluding
currency adjustments for each period (other than for annual periods to the
extent required by GAAP).
“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers (excluding intercompany
transactions) for which said customers have paid or are obligated to pay, plus
other income as allowed.
“Subordinated Debt” shall mean SDSA’s indebtedness to third parties as evidenced
by an executed Notes Payable Subordination Agreement in favor of IBM GF (all
Subordinated Debt shall not be considered Current Liabilities).
“Tangible Net Worth” shall mean Total Net Worth minus goodwill
“Total Assets” shall mean the total of Current Assets and Long Term Assets.
“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.
“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities.
“Working Capital” shall mean Current Assets minus Current Liabilities.
“Working Capital Turnover (WCTO)” shall mean annualised Revenue divided by
Working Capital.

5



--------------------------------------------------------------------------------



 



Addresses
Pursuant to Clause 11.9 of the Agreement, the following are the addresses of the
parties to the Agreement:

     
(i) if to IBM GF:
  (ii) if to SDSA:
 
   
IBM Belgium Financial Services S.A.
Avenue du Bourget
, BE- 42 1130 Brussels
VAT BE 424300467
  Supplies Distributors S.A.
Rue Louis Blériot 5
B-4460 Gráce-Hollogne
Belgium
 
  :
 
   
(iii) if to BSDE:
  (iv) if to PFS Web B.V.
 
   
Business Supplies Distributors Europe BV
Markt 28, 6211 CF Maastricht
The Nederlands
  PFS Web B.V. SPRL c/o SDSA

Footnotes:

  (1)   The maximum value for collateral representing IBM Reimbursables is
€2 million.   (2)   All charges are exclusive of any taxes and duties. You agree
to pay all applicable taxes and duties.   (3)   “EURIBOR”, is the one month rate
for Euros determined by the Banking Federation of the European Union appearing
on Reuters page 01 at or about 11:00 am (Central European Time) on the relevant
day. “Reuters page 01” means the display designated as “Page 01” on the Reuters
Service (or such other page as may replace Page 01 on that service or such other
service as may replace it). On the first Business Day of a calendar month the
Base Rate will be changed to EURIBOR appearing for the last Business Day of the
previous calendar month. If at any time, EURIBOR changes by 0.25% or more, the
Base Rate will be changed by the same amount on the day of such change or the
next following Business Day. Charges accruing from day to day will be calculated
on the basis of a year of 360 days and the actual number of days elapsed. If the
Due Date for payment in Euros is not a day on which settlement in Euros can be
effected, the payment will be made on the preceding Business Day on which
settlement can be effected.   (4)   Audited Accounts within 90 days of fiscal
year end. Revised business plans/budgets will also be required at this time to
enable an annual facility and covenant review to be effected by us

6



--------------------------------------------------------------------------------



 



By signing below all parties accept the terms of the Schedule. This Schedule
amends and replaces any Schedule issued and/or dated previously to this one.

     
Signed on behalf of
Signed on behalf of
 
   
SUPPLIES DISTRIBUTORS S.A.
IBM BELGIUM FINANCIAL SERVICES S.A.
 
   
TVA BE 475.286.142
TVA BE 424.300.467

             
Signed:
      Signed:    
 
           
 
           
By Name:
      By Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Signature:
      Signature:    
 
           
 
           
Date:
      Date:    
 
           
 
            BUSINESS SUPPLIES DISTRIBUTORS   PFS WEB B.V. SPRL EUROPE BV        
 
           
Signed:
      Signed:    
 
           
 
           
By Name:
      By Name:    
 
           
 
           
Title:
      Title:    
 
           
 
           
Signature:
      Signature:    
 
           
 
           
Date:
      Date:    
 
           

7